Citation Nr: 1440860	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO.  04-25 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a nervous condition (now to include tremors), to include as secondary to service-connected acne vulgaris.


REPRESENTATION

Appellant represented by:	Deanne L. Bonner, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Counsel

INTRODUCTION

The Veteran had active military service from July 1961 to April 1963.

This matter is on appeal from an October 2002 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before the undersigned at a Travel Board hearing in January 2008.  A transcript is of record.

In a March 2009 decision, the Board denied the Veteran's claim for entitlement to service connection for a nervous condition, to include as secondary to service-connected acne vulgaris.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2010 Order, the Court vacated the March 2009 Board decision, and remanded the case to the Board for further proceedings consistent with a March 2010 Joint Motion for Remand (JMR).

Subsequently, in November 2010, the Board remanded the claim in accordance with the JMR.  A portion of the requested records were obtained.   The matter was remanded in June 2012 and again in September 2013 for further evidentiary development.

In order to properly incorporate the Veteran's contentions and medical evidence of record, the Board has re-characterized the issue on appeal as entitlement to service connection for a nervous condition (now to include tremors), to include as secondary to service-connected acne vulgaris.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).




FINDING OF FACT

Neither a nervous condition or a neurological condition was documented in service; and, the preponderance of the evidence fails to establish that the Veteran's currently diagnosed benign essential tremor was caused or aggravated by his active service or a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for a nervous disorder, including tremors,
have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letters dated in May 2008 and August 2008 of the criteria for establishing service connection for a nervous condition, including on a secondary basis, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded in this letter.  This letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO.  Nothing more was required.

Although the AOJ did not provide fully compliant notice until after initial adjudication of the claim in October 2002, the Board finds that the Veteran has not been prejudiced.  The Veteran responded to both notices.  In June 2008, he submitted lay statements from acquaintances in support his appeal.  In September 2008, he submitted additional lay statements and medical literature in support of his appeal.  By providing statements and evidence in support of his claim, the Board finds that the Veteran has had meaningful opportunity to participate in the adjudication of his claim and there has been no effect on the essential fairness of the adjudication.  See Sanders, 487 F.3d at 892.

Moreover, after providing the Veteran with adequate time to respond to the notices, it readjudicated the claim and issued a supplemental statements of the case in October 2008, February 2013, March 2013, and May 2014.  The issuance of such notice followed by a readjudication of the claim remedied any timing defect with respect to issuance of compliant notice.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).  This action also satisfied the portion of the Board's Remand requiring a readjudication.

As to VA's statutory duty to assist in claims development, the record reflects that reasonable efforts have been made to obtain or to assist in obtaining all relevant records pertinent to the claim.  Pertinent medical evidence associated with the claims files consists of service and VA treatment records and private treatment records.  In this regard, in a release dated in August 2003, the Veteran reported receiving treatment for "nerves" from Dr. A.D. at St. Vincent's Hospital, Dr. Evans at Memorial Hospital, and Dr. R.F. The Veteran indicated that he had received treatment from Dr. A.D. between 1980 and 1988, from Dr. Evans between 1975 and 1977, and from Dr. R.F. from August 2001 to the present. The Veteran provided an address for Dr. R.F. only. VA requested the records from Dr. R.F. and received them in February 2004.  In correspondence dated in March 2004, the RO requested that the Veteran provide addresses for Dr. A.D. and Dr. Evans.  The Veteran did not respond to this request. The Veteran must cooperate fully with VA's reasonable efforts to obtain relevant records. The Veteran must provide enough information to identify and locate the existing records.  38 C.F.R. § 3.159(c)(1)(i) (2013).  Without having an address, the Board finds that the AOJ had no duty to provide any additional assistance in acquiring these records.  Also of record and considered in connection with the appeal are various statements submitted by the Veteran and his representative, on his behalf.

As noted in the Introduction, the Board's March 2009 decision denying the Veteran's claim of entitlement to service connection for a nervous condition, to include as secondary to service-connected acne vulgaris, was vacated and remanded by the Court.  The reason for the Remand was that the parties to the Joint Motion determined that VA had not obtained all of the Veteran's treatment records from the U.S. Naval Hospital in Jacksonville, Florida, and the Veteran was not given proper notice that all of his records could not be obtained.  In November 2010 and June 2012, the Board remanded the claim for the purpose of obtaining those records.  

In November 2012, VA issued a Formal Finding Memorandum indicating that the Veteran's treatment records from the U.S. Naval Hospital in Jacksonville, Florida and the Cecil Field Naval Air Station in Cecil Field, Florida were unavailable for review.  There is a heightened obligation to explain findings and conclusions and to consider carefully the benefit of the doubt rule in cases, such as this, in which records are presumed to have been lost or destroyed while the file was in the possession of the government.  See Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); see also O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  In November 2012, the Veteran was notified of this finding.  Moreover, the Board's analysis of the Veteran's claim has been undertaken with this duty in mind.

In addition, a July 2008 VA medical opinion from a psychologist was obtained and pursuant to the Board's 2013 Remand, the Veteran was afforded a VA miscellaneous neurological disorder examination in April 2014.  A review of the July 2008 opinion and April 2014 VA examination and opinion shows that all subjective and objective findings necessary for evaluation of the Veteran's claimed nervous and neurological disorders were observed and recorded.  The examiners also took into account the Veteran's lay history and complaints.  Rationale was provided with the opinions.  The April 2014 report of examination was also responsive to the questions posed by the Board.  Both opinions provided supported by sufficient detail, refer to specific documents and medical history, and are supported by sufficient rationale.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Based on the foregoing action, the Board finds that VA substantially complied with the Board's Remand directives in further developing the Veteran's claim.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).

The Veteran was afforded a hearing before the undersigned Veterans Law Judge in January 2008 in which the Veteran presented oral argument in support of his claim.
In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the veterans law judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The Board finds that both duties were met during the hearing.  It was clear during the hearing that the Veteran had a full understanding of the issue on appeal.  The undersigned Veteran's Law Judge elicited testimony regarding the history and etiology of his claimed neurological disorder and nervous condition, to include whether he had any evidence that such symptoms could be related to his active service.  No outstanding evidence pertaining to the matter has been identified.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II. Service Connection Claim

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as psychoses and organic diseases of the nervous system, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  While the Veteran has not been diagnosed with any psychoses at any time during the pendency of the appeal, since the Veteran has been diagnosed with a benign essential tremor, a neurological disorder, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

Service connection may also be granted when a claimed disability is found to be proximately due to or the result of a service-connected disability, or when any increase in severity (aggravation) of a nonservice-connected disease or injury is found to be proximately due to or the result of a service-connected disability, not to the natural progress of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(a) (2013); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

At his Travel Board hearing before the undersigned, in January 2008, the Veteran alleged he incurred a "nervous condition" as a result of exposure to extreme tropical heat conditions he experienced in service.  The Veteran explained that he served aboard a ship and that below deck the temperature was around 115 degrees.  He reported experiencing nerve-related problems while on active service.  The Veteran stated that his ship was near Cuba during the Cuban Missile Crisis.  The Veteran also alleged there was a connection between his service-connected acne vulgaris and his nerves. 

The Veteran stated that his nervous condition had gotten progressively worse.  He said he shook uncontrollably and when in high tense situations, he was barely able to write.  The Veteran stated he had been prescribed Xanax for his nervous condition. 

The Veteran offered similar statements in correspondences dated in August 2003 and July 2008, and in his substantive appeal, received in July 2004.  In the August 2003 correspondence, the Veteran described his claimed nervous disorder as a severe shaking condition.

However, as addressed by the Board in the most recent Remand, the Veteran alternately contended that his acne disability had somehow damaged his neurological system.  The decision below addresses entitlement to service connection for nervous and neurological conditions, also claimed as secondary to service-connected acne vulgaris.

Upon reviewing the medical evidence, the Board first observes that the available STRs did not show that the Veteran was treated for any nervous or neurological conditions while in service.  Indeed, an April 1963 Board of Medical Survey was negative for any psychiatric complaints.  It was merely noted that the Veteran had initially refrained from seeking treatment for his acne vulgaris due to being self-conscious of his condition. 

Among the medical evidence from after the Veteran's active duty service were treatment records from his primary care physician, Dr. R.F.  In a patient visit note, dated in April 2003, Dr. R.F. reported an assessment of anxiety.  The Veteran had complained of occasional anxiety-related stress at work.  The note showed that the doctor had prescribed a medication for the anxiety. 

In a letter dated in February 2008, Dr. R.F. reported that the Veteran was followed for anxiety, hypertension, and hyperlipidemia.  The Veteran was also noted to have extensive scarring from acne vulgaris.  The doctor stated that he believed the Veteran's anxiety and acne vulgaris "may have been aggravated by working in extreme heat conditions while in the U.S. Navy."

The medical evidence also included a VA medical opinion from a VA psychologist, dated in July 2008.  In her report, Dr. B.W. stated that the Veteran's acne vulgaris did not cause or aggravate any diagnosed nervous (anxiety) disorder.  In support of this conclusion, the doctor stated that the Veteran did not have a psychiatric diagnosis of anxiety pursuant to DSM-IV (the Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition, of the American Psychiatric Association ).  Mere complaints of anxiety to a primary care doctor, according to Dr. B.W., did not establish a DSM-IV diagnosis.  A prescription for an anxiety medication also did not prove that there was a DSM-IV diagnosis of a mental disorder according to the doctor. Dr. B.W. noted that there was no evidence that the Veteran had ever been seen by a mental health practitioner.  Regarding Dr. R.F.'s statement that the extreme heat the Veteran experienced in service may have aggravated the Veteran's anxiety, Dr. B.W. responded that there was no objective data to support this link spanning a period of over 40 years.  Dr. B.W. also noted that there was an absence of an anxiety disorder diagnosis while in service or of a chronic anxiety condition within one year thereafter.  Dr. B.W. confirmed that he had reviewed the Veteran's claims file in conjunction with rendering his opinion.

The Board must weigh the probative value of medical opinions and in doing so, may favor one medical opinion over the other.  Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  In doing so, the Board finds that Dr. B.W.'s opinion is entitled to more probative weight. 

First, regarding whether there even exists a diagnosed disability, the Board finds that Dr. B.W.'s opinion is entitled to more weight. In assigning probative weight to a medical opinion, the Board may consider, among other things, the expertise of the expert providing the opinion.  See D'Aries v. Peake, 22 Vet. App. 97, 108 (2008) (acknowledging that it was proper for Board to assign more weight to a physician's opinion when the opinion was in an area within that physician's medical expertise).  As a psychologist, Dr. B.W. would have more competence in determining whether a psychiatric diagnosis exists more so than a primary care physician.  Moreover, the Board acknowledges that the records from Dr. R.F. included no reports showing that he had conducted clinical diagnostic testing that would support an anxiety diagnosis within the DSM-IV criteria.  Absent any objective clinical findings or data to support the diagnosis, the Board gives this opinion less weight.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Put another way, the evidence of record is against the finding that the Veteran has a current diagnosis of an anxiety disorder. 

Nevertheless, assuming arguendo that the Veteran has a current competent diagnosis of an anxiety disorder, the preponderance of the evidence is against a finding of there being relationship between the anxiety disorder and the Veteran's active service and/or service connected anxiety disorder.  Dr. R.F.'s opinion is legally insufficient to base a grant of service connection.  Dr. R.F.'s statement that the anxiety "may have been aggravated" by the circumstances of the Veteran's service only brings a connection between anxiety and service within the realm of possibility.  For service-connection, however, the legal standard requires that the connection be probable rather than merely possible.  See Bloom v. West, 12 Vet. App. 185, 187 (1999). 

Moreover, Dr. B.W. clearly and unequivocally stated that no objective medical information could be found that established a link between the Veteran's acne vulgaris and an anxiety disorder, if one existed.  He also noted the proposal that there could be a relationship between the Veteran's in-service exposure to extreme heat and anxiety disorder was undermined by the fact that there was no objective data support such a link, especially in the absence of treatment for an anxiety disorder in service or for several decades post-service. 

The negative opinion rendered by Dr. B.W. was both definitive and supported by detailed rationale and review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  For example, Dr. B.W. noted that merely complaining of anxiety and being prescribed an anxiety medication did not support a diagnosis and that there was no objective evidence to support a diagnosis.  In contrast, Dr. R.F. did not provide any reasoning or rationale to support his conclusion that there was a link between the claimed anxiety and the acne vulgaris.  See Stefl, 21 Vet. App. at 124 (noting that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).

Post service, VA treatment records include a July 2011 initial health assessment which showed the presence of a left upper extremity tremor.  There was no tremor rigidity or focal abnormalities.  It was believed that the Veteran had a possible Parkinson's like disorder.  No neurological disorder was diagnosed at that time.

Pursuant to the Board's September 2013 Remand, the Veteran was afforded a VA miscellaneous neurological disorders examination in April 2014 at which time the Veteran presented with a history of shakes since the 1970s which progressively worsened.  Primidone helped the tremor significantly, but he was unable to tolerate it.  He was placed on Lorazepam which helped the shaking.  While he complained that anxiety and fatigue made his shaking worse, there is no history of tremor.  

After a thorough examination, the examiner diagnosed benign essential tremor which the examiner opined is not caused by or a result of active duty to include exposure to heat.  The examiner further opined that the Veteran's benign essential tremor was not caused by, or a result of, or aggravated by his service-connected acne vulgaris.  The rationale was that based on review of the medical records, medical literature, and the examiner's clinical experiences as a board certified neurologist, there is no evidence of this tremor during active duty or for many years following separation.  Heat exposure did not cause his tremor.  The examiner stated that the Veteran's skin condition had absolutely nothing to do with this tremor.  The examiner concluded that the Veteran's service-connected acne vulgaris did not cause or aggravate his neurological condition.

The Veteran has also submitted medical literature consisting of numerous medical journal articles or informational articles from various internet websites.  This literature pertained mostly to skin conditions such as acne, including its causes and complications.  The Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 (1998).  In the present case, the treatise evidence submitted by the appellant was not accompanied by the opinion of any medical expert. The Board concludes that this information is insufficient to establish the required medical nexus opinion. 

Moreover, medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  Here, the treatise evidence which the Veteran has submitted was general in nature and does not specifically relate to the facts and circumstances surrounding the Veteran's particular case.  As such, the Board does not give it any weight. 

A review of the foregoing fails to show that the Veteran had a chronic nervous or neurological disorder in service.  Such is simply not shown.  There is also no competent evidence establishing a diagnosed neurological disorder until several years after service.  Nor is there any evidence that any nervous or neurological disorder was caused or aggravated by his active service or a service-connected disability.  Service connection for a nervous and neurological disorder disability based on the theories of direct onset (38 C.F.R. § 3.303(a)), a presumption of service connection (38 C.F.R. §§ 3.307, 3.309), and on a secondary basis (38 C.F.R. § 3.310) is not established.

As to the theory of continuity of symptomatology (38 C.F.R. § 3.303(b)), to the extent that the Veteran has complained of neurological symptomatology in service, and that he has continued to experience those problems since that time, the Veteran is clearly competent to report competent to report neurological symptoms including "shakes" and tremors.  However, this history is not found to be credible.  

The Board's attention is also drawn to the lack of reference to psychiatric or neurological symptoms in his STRs.  Had he been experiencing psychiatric or neurologic symptomatology during service, the Veteran has provided no explanation as to why he never sought treatment for either a nervous or neurological disorder during his active service.  The record shows that he sought treatment for skin problems.  Such shows that he was not hesitant to seek out treatment in service.  His failure to seek treatment for psychiatric and neurological symptoms throughout his years of service is inherently at odds with the record.  See AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013).

In sum, the Veteran was not shown to have any nervous disorder (to include tremors) or neurological disorder during service.  There is likewise no competent evidence diagnosing any psychosis or neurological disorder within a year of service discharge.  Rather, the earliest post-service medical evidence of any relevant findings of psychiatric disability is in April 2003 and of neurological symptomatology until July 2011, 40 and 48 years after service, respectively.  Such weighs heavily against the claim.  Moreover, as previously sated, there is no competent medical opinion that relates any nervous or neurological disorder to his service or to his service-connected acne vulgaris.

Consideration has been given to the assertions of the Veteran, his spouse, his son, and his friends that he has either a nervous condition or neurological disorder that is related to his service or to his service-connected acne vulgaris.

Specifically, in June 2008, the Veteran submitted a number of lay statements in support of his claim.  Among these were 13 identical statements signed by 13 individuals.  In these statements, the individuals asserted that it was visually evident that the Veteran had a "severe nervous condition" and that he shook quite a bit. In another statement submitted at that time, the Veteran's son reported that it was visually evident that the Veteran had a nervous disorder and has for many years.  The son reported that his dad sometimes spills his drink.

The Veteran's wife also reported in a statement dated in June 2008 that the Veteran has had problems with his nerves following his active duty service.  She stated that his condition had worsened as years went passed.  She noted that the Veteran constantly spills his coffee and shakes when he tries to get his fork in his mouth.
However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, an opinion as to the etiology and onset of psychiatric and neurological symptoms, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Psychiatric and neurological disorders are not the types of conditions that are readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that diagnostic testing and other specific findings are needed to properly assess and diagnose the disorders.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

That is, although the Board readily acknowledges that Veteran is competent to report symptoms such as tremors and anxiety, there is no indication that either the Veteran or his friends and family are competent to etiologically link his psychiatric and neurological symptoms to any period of his active or his service-connected acne vulgaris.  The July 2008 and December 2011 VA examiners have clearly addressed these arguments.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that he has received any special training or acquired any medical expertise in evaluating neurological or psychiatric disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

For these reasons, the Board finds that the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for a nervous condition or a neurological disorder, including as secondary to serve-connected acne vulgaris.  In reaching these conclusions, the Board notes that under the provisions of 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, a reasonable doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).







[CONTINUED ON FOLLOWING PAGE]

ORDER

Service connection for a nervous condition (now to include tremors), to include as secondary to service-connected acne vulgaris, is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


